192 F.2d 1019
CRANE COMPANY, Appellant,v.Joseph HANLEY, Appellee.
No. 11361.
United States Court of Appeals Sixth Circuit.
December 10, 1951.

Appeal from the United States District Court for the Eastern District of Tennessee at Chattanooga; Leslie R. Darr, Judge.
Charles A. Noone, Chattanooga, Tenn., for appellant.
Joe F. Wheless, Chattanooga, Tenn., for appellee.
Before SIMONS, ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
The court, having duly considered the briefs and arguments of the attorneys for the contending parties and the whole record in the case, thinks that the judgment awarded plaintiff by the District Court should be upheld for the reasons stated in the opinion, the amended opinion, and the opinion on motion for new trial, filed by the United States District Court; and


2
The judgment of the District Court is, accordingly, ordered to be affirmed.